conclude that the district court did not err in denying the motion.

                   Accordingly, we

                                ORDER the judgment of the district court AFFIRMED. 2



                                                                                  C.J.
                                                     Gi


                                                       Ct.."0‘slaz,
                                                     Parraguirre


                                                                      OL--        J.
                                                     Saitta


                   cc: Hon. Connie J. Steinheimer, District Judge
                        John Steven Olausen
                        Attorney General/Carson City
                        Washoe County District Attorney
                        Washoe District Court Clerk




                         2 We have reviewed all documents that• appellant has submitted in
                   proper person to the clerk of this court in this matter, and we conclude
                   that no relief based upon those submissions is warranted. To the extent
                   that appellant has attempted to present claims or facts in those
                   submissions which were not previously presented in the proceedings
                   below, we have declined to consider them in the first instance.



SUPREME COURT
      OF
    NEVADA                                                2
(0) 1947A afe41.